EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Nathan Gundlach on February 24, 2021.
Claims 1, 11, 16, and 20 of the application have been amended as follows:
a.  In the third line of claim 1, please replace the word “at” with --by--.
b.  In the fifth line of claim 1, please replace the word “at” with --by--.
c.  In the seventh line of claim 1, please replace the word “at” with --by--.
d.  In the twelfth line of claim 1, please replace the first occurrence of the word “at” with --by--.
e.  In the sixteenth line of claim 1, please replace the word “via” with --by--.
f.  In the fifth line of claim 11, please replace the word “premise” with --premises--.
g.  In the seventh line of claim 16, please replace the word “at” with --by--.
h.  In the ninth line of claim 16, please replace the word “at” with --by--.
i.  In the eleventh line of claim 16, please replace the word “at” with --by--.
j.  In the sixteenth line of claim 16, please replace the word “at” with --by--.
k.  In the twentieth line of claim 16, please replace the word “via” with --by--.
l.  In the second line of claim 20, immediately before the comma (,), please insert the text -- thereon--.

n.  In the third line of claim 20, please replace the word “at” with --by--.
o.  In the fifth line of claim 20, please replace the word “at” with --by--.
p.  In the seventh line of claim 20, please replace the word “at” with --by--.
q.  In the twelfth line of claim 20, please replace the first occurrence of the word “at” with --by--.
r.  In the sixteenth line of claim 20, please replace the word “via” with --by--.
*****
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Baskaran, US 20140324192 A1, and Shemkus, Sarah, “Pressure to deliver:  For FedEx, UPS holiday challenge includes throwing off the thieves,” Boston Globe, Boston Globe Media Partners LLC, Boston, Massachusetts, B.5, December 19, 2012.
Baskaran discloses:
- a method for enabling secure access using a security and/or automation system;
- wherein a local system comprises a control panel of the security and/or automation system;
- an apparatus for security and/or automation systems, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the processor;
- a non-transitory computer-readable medium storing computer-executable code, the code executable by a processor.
Shemkus discloses a service in which instructions may be given to leave parcels in a garage.
As per Claims 1, 16, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the particular combinations of elements/limitations of the claims, including the particular configurations of the elements/limitations with respect to each other.  Examiner does not believe that it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s priority date to combine prior art disclosures to result in the particular combinations of elements/limitations of the claims, including the particular configurations, without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628